

116 HRES 338 IH: Expressing support for the designation of May 2019 as Motorcycle Safety Awareness Month.
U.S. House of Representatives
2019-05-01
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



IV116th CONGRESS1st SessionH. RES. 338IN THE HOUSE OF REPRESENTATIVESMay 1, 2019Mr. Burgess submitted the following resolution; which was referred to the Committee on Transportation and InfrastructureRESOLUTIONExpressing support for the designation of May 2019 as Motorcycle Safety Awareness Month.
	
 Whereas motorcycling is a great American tradition enjoyed by an estimated 27 million people annually, representing almost 9 percent of the population;
 Whereas motorcycles are a valuable component of the transportation mix; Whereas motorcycles are fuel-efficient and decrease congestion while having little impact on our Nation’s transportation infrastructure;
 Whereas the motorcycling community promotes rider education, licensing, and motorcycle awareness; Whereas the motorcycling community is committed to decreasing motorcycle crashes through training and education, personal responsibility, and increased public awareness;
 Whereas approximately 91 percent of motorcycles are operated on highways in conjunction with other vehicles;
 Whereas motorcyclist deaths occur more frequently than fatalities in passenger vehicles; Whereas motorcycle awareness is beneficial to all road users and will help decrease motorcycle accidents; and
 Whereas the National Highway Traffic Safety Administration promotes Motorcycle Safety Awareness Month to encourage riders to be properly licensed, receive training, and to remind all riders and motorists to always share the road: Now, therefore, be it
	
 That the House of Representatives— (1)supports the designation of Motorcycle Safety Awareness Month;
 (2)recognizes the contribution of motorcycles to the transportation mix; (3)encourages motorcycle awareness by all road users;
 (4)recognizes that motorcyclists have a right to the road and that all motorists should safely share the roadways;
 (5)encourages rider education and training for safe motorcycle operation; and (6)supports the goals of Motorcycle Safety Awareness Month.
			